Exhibit 10.17
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made effective the 14th day of May, 2010 by and between FORTIS
COMMUNITIES-AUSTIN, L.P., a Delaware limited partnership (“Seller”) and CIRRUS
LOGIC, INC., a Delaware corporation (“Purchaser”).
WITNESSETH:
     WHEREAS, Seller and Purchaser entered into a certain Purchaser and Sale
Agreement with an Effective Date of March 24, 2010 (the “Agreement”) regarding
the purchase of the land consisting of approximately 70,089 square feet, locally
known as 800 West 6th Street Austin, Texas, as more particularly described in
the Agreement; and
     WHEREAS, Seller and Purchaser desire to amend the Agreement as set forth
below:
     NOW, THEREFORE, in consideration of the foregoing, the sum of Ten Dollars,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Purchaser and Seller agree as follows:

1.   Feasibility Period. Section 8(c) of the Agreement is hereby amended so that
the Feasibility Period expires on the earlier of (i) June 7, 2010, or
(ii) Purchaser’s written waiver of the Feasibility Period.   2.   Purchaser’s
Right to Extend the Approval Period. The first sentence of Section 9(c) of the
Agreement is hereby deleted in its entirety, and replaced with the following
quoted language (the balance of Section 9(c) remains the same):       “Purchaser
may elect to extend the expiration of the Approval Period solely for the purpose
of obtaining the Approvals for up to two (2) periods of thirty (30) days each
by, in each instance, (i) providing Seller written notice of such extension on
or prior to the then-scheduled expiration date of the Approval Period; and
(ii) delivering to the Title Company concurrently with each such notice the cash
sum of $75,000.00 as an “Extension Fee”.”   3.   Demolition Work. Section 13(c)
of the Agreement is hereby deleted in its entirety, and replaced with the
following quoted language:

          “(c) Demolition Work. In the event that, after expiration of the
Feasibility Period and on or before August 6, 2010, Purchaser (A) sends written
notice to Seller requesting that the Demolition Work (as hereinafter defined) be
performed by Seller as provided in this subsection (the “Demolition Notice”),
and (B) delivers to the Title Company as additional Earnest Money to be held in
escrow as provided in this Agreement the sum of $500,00.00 (which additional
earnest money shall be Nonrefundable Earnest Money and shall be applied to the
Purchase Price due at Closing), then on or before a date which is thirty (30)
days after the Demolition Notice Delivery Date (defined below), Seller shall be
responsible, at its sole cost and expense, for (i) remediating any asbestos or
other Hazardous Materials present in the structures or other

      First Amendment to Purchase and Sale Agreement   1

 



--------------------------------------------------------------------------------



 



improvements located on the Land in compliance with all recommendations received
from Terracon; (ii) razing and removing all structures, pavement, fixtures,
surface improvements, trash, rubbish and debris on the Land, including without
limitation, removal of the slab for the existing buildings on the Land;
(iii) rough grading the Land to level conditions; and (iv) capping all utilities
at the boundary of the Land. Completion of the items listed in clauses (i),
(ii), (iii) and (iv) in the preceding sentence is collectively referred to
herein as the “Demolition Work”.
For purposes of this Agreement, the term “Demolition Notice Delivery Date” shall
mean and refer to the date upon which Seller receives the Demolition Notice. In
the event the Demolition Notice Delivery Date is less than thirty (30) days
prior to the then scheduled Closing Date, then the Closing Date shall be
extended to the date which is thirty (30) days after the Demolition Notice
Delivery Date. In addition, if Seller has entered into the Demolition Contracts,
has commenced the Demolition Work and has made commercially reasonable efforts
to complete the Demolition Work, but has not completed the Demolition Work on or
before the date which is thirty (30) days after the Demolition Notice Delivery
Date, Seller shall have the right to extend the date by which the Demolition
Work may be completed for up to thirty (30) additional days (thus providing
Seller with a total of sixty (60) days to complete the Demolition Work) and, if
Seller exercises such right, the Closing Date will be extended accordingly.
Finally, if any underground storage tank, Hazardous Materials or any other items
which must be removed from the Property under the requirements set out above
with respect to the Demolition Work are discovered under any building located on
the Property, an “Unanticipated Event” will be deemed to have occurred for
purposes of this Agreement and the following shall apply: (i) Seller shall have
the right to extend the date by which the Demolition Work may be completed for
up to an additional sixty (60) days (in addition to the two (2) thirty (30) day
periods referenced above) and if Seller exercises such right, the Closing Date
will be extended accordingly; (ii) Seller will obtain a recommendation from
Terracon as to the actions required to remediate the effects of the
Unanticipated Event; and (iii) if the additional costs incurred or to be
incurred by Seller as a result of the Unanticipated Event exceed $200,000.00,
then Seller will have the right to deliver to Purchaser written notice of such
excess costs (the “Excess Costs”) and thereafter Purchaser shall, within ten
(10) days after the date of Seller’s delivery of the notice of Excess Costs to
Purchaser, deliver to Seller a written notice pursuant to which Purchaser either
(1) agrees to pay one-half (1/2) of the Excess Costs (in addition to the
Purchase Price and all other sums required to be paid to Purchaser under this
Agreement), or (2) terminates this Agreement, in which event $250,000.00 out of
the Nonrefundable Earnest Money (the “Demolition Consideration”) will be
delivered to Seller notwithstanding any provision in this Agreement to the
contrary. If Purchaser fails to timely deliver the notice required to be
delivered by Purchaser under clause (ii) of the immediately preceding sentence,
then Purchaser will be deemed to have elected to pay one-half (1/2) of the
Excess Costs and will thereafter be required to pay Purchaser’s one-half of all
Excess Costs as and when the Excess Costs are incurred.
In connection with performing the Demolition Work, Seller shall enter into one
or more contracts for the Demolition Work (the “Demolition Contracts”), which
Demolition Contracts shall require the contractors to maintain any and all right
of way per City of Austin ordinances, perform the Demolition Work in a good and
workmanlike manner in accordance with all applicable legal requirements, and to
perform all other requirements that Seller and Purchaser

      First Amendment to Purchase and Sale Agreement   2

 



--------------------------------------------------------------------------------



 



    may agree to in writing during the Feasibility Period. Upon final completion
of the Demolition Work, Seller shall provide written notice to Purchaser of
same, together with reasonable written evidence that the requirements of this
Section 13(c) have been met. Purchaser shall have the right to inspect the Land
and the materials provided by Seller to review Seller’s performance of the
Demolition Work.       In the event that Purchaser fails to deliver the
Demolition Notice to Seller on or before August 6, 2010 and/or fails to deliver
the $500,000.00 in additional Nonrefundable Earnest Money described above in
this Section 13(c) to the Title Company on or before August 6, 2010, then Seller
will have no obligations with respect to the Demolition Work and the Purchase
Price shall be reduced by $200,000.00. If Purchaser delivers the Demolition
Notice and the $500,000.00 in additional Nonrefundable Earnest Money described
above and Seller commences the Demolition Work but thereafter fails to complete
the Demolition Work as required herein and Purchaser elects to waive the
performance of the Demolition Work as a Closing Condition (as provided below),
then the Purchase Price shall be reduced by an amount equal to the reasonable
estimate of Purchaser’s contractor to complete the Demolition Work as required
herein, and Purchaser shall accept the Property without the Demolition Work
having been done as of the date of the Closing.”   4.   Non-Refundable Earnest
Money. Clause (ii) in Section 3(b) of the Agreement is hereby deleted in its
entirety and replaced with the following quoted language (the balance of Section
3(b) remains the same):

          “(ii) The failure of any Closing Condition (as hereinafter defined) to
be satisfied by the Closing Date as provided in this Agreement due to a Seller
default or due to the failure by Seller to satisfy a Closing Condition (it being
specifically agreed and understood that if Purchaser terminates this Agreement
during the Feasibility Period for any reason or if Purchaser terminates this
Agreement after the Feasibility Period for any reason other than a Seller
default or the failure by Seller to satisfy a Closing Condition, then the
provisions of this clause (ii) shall be inapplicable)”.

5.   Purchaser’s Post Termination Obligations. The last sentence in Section 8(e)
of the Agreement is hereby deleted from the Agreement in its entirety.   6.   No
Escrow Agreement. Section 15(c) and Section 16(b) of the Agreement are hereby
deleted from the Agreement in their entirety.   7.   UST Removal Work Deadline.
Seller and Purchaser agree that the deadline for Seller to complete the UST
Removal Work is July 26, 2010.   8.   No Confidentiality. Section 40 of the
Agreement is hereby deleted from the Agreement in its entirety.   9.  
Capitalized Terms. Except as otherwise specified herein, capitalized terms shall
have the same meaning as set forth in the Agreement.

      First Amendment to Purchase and Sale Agreement   3

 



--------------------------------------------------------------------------------



 



10.   Construction. In the event of a conflict between the provisions of the
Agreement and this Amendment, this Amendment shall govern and control in all
instances.   11.   Ratification of Agreement. Except as set forth in this
Amendment, all of the terms, covenants, conditions, representations and
warranties set forth in the Agreement shall continue in full force and effect
and are hereby ratified and affirmed.   12.   Multiple Counterparts/Faxes.
Purchaser and Seller agree that this Amendment may be signed in multiple
counterparts each of which shall be binding on the party signing the same and
which together shall constitute a single document, and that faxed reproduction
of a party’s signature shall be given the same legal effect as an original.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

      First Amendment to Purchase and Sale Agreement   4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller and Purchaser have executed this Amendment
on the dates shown below TO BE EFFECTIVE as of the date set forth in the first
paragraph of this Amendment.

                  SELLER:
 
                FORTIS COMMUNITIES-AUSTIN, L.P.,     a Delaware limited
partnership
 
                By its general partner:     FORTIS COMMUNITIES, L.L.C.,     a
Delaware limited liability company
 
           
 
  By:   /s/ David Cox    
 
           
 
  Name:   David Cox    
 
           
 
  Title:   Manager    
 
           
 
  Date:   May 14, 2010    
 
           
 
                PURCHASER:
 
                CIRRUS LOGIC, INC., a Delaware corporation
 
           
 
  By:   /s/ Ulf Haberman    
 
           
 
  Name:   Ulf Haberman    
 
           
 
  Title:   Director Finance    
 
           
 
  Date:   May 14, 2010    
 
           

      First Amendment to Purchase and Sale Agreement   5

 